     Case 1:20-cr-00022-DAD-BAM Document 33 Filed 12/01/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        Case No. 1:20-cr-00022-DAD-BAM
12                      Plaintiff,
13           v.                                        ORDER OF RELEASE
14    TEODORO ANDRADE-BAUTISTA,
15                      Defendant.
16

17

18          The above named defendant having been sentenced on December 1, 2020 to TIME

19   SERVED.

20          IT IS HEREBY ORDERED that the defendant shall be released forthwith. This Order in

21   no way addresses any holds that are in place, including from Immigration officials or other

22   jurisdictions. A judgment and commitment order will follow.

23
     IT IS SO ORDERED.
24
        Dated:     December 1, 2020
25                                                    UNITED STATES DISTRICT JUDGE
26
27

28
                                                      1
